NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-7123



                                  STEVE DENAULT,

                                                            Claimant-Appellant,
                                          v.


                 R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


       Steve Denault, of Larimore, North Dakota, pro se.

       William P. Rayel, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
him on the brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson,
Director, and Deborah A. Bynum, Assistant Director. Of counsel on the brief were
Michael J. Timinski, Deputy Assistant General Counsel, and Liza M. Davis, Attorney,
United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge John J. Farley, III
                       NOTE: This disposition is nonprecedential


 United States Court of Appeals for the Federal Circuit

                                        2007-7123


                                   STEVE DENAULT,

                                                            Claimant-Appellant,
                                           v.

                 R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.

                            ___________________________

                            DECIDED: July 16, 2007
                            ___________________________


Before RADER, BRYSON, and MOORE, Circuit Judges.

PER CURIAM.

       The United States Court of Appeals for Veterans Claims (CAVC) affirmed the

denial of service connection for Mr. Steve Denault’s tinnitus. Denault v. Nicholson, No.

05-1593 (Vet. App. Nov. 3, 2006); Denault v. Nicholson, No. 05-1593 (Vet. App. Nov.

30, 2006). Because this court does not have a statutory grant of jurisdiction to rule on

this appeal, this court must dismiss.

                                            I

       Mr. Denault served in the United States Army from June 1980 to July 1982. In

August 1996, he filed a claim for service connection for tinnitus alleging he suffered

acoustic trauma due to artillery fire. In December of 1996, the Department of Veterans
Affairs (VA) conducted an audiological examination. Finding Mr. Denault's responses

inconsistent, the VA conducted a second audiological examination in January 1997. The

VA denied Mr. Denault's claim in February 1997 and again in April 1997 after Mr.

Denault's submission of new evidence. In January 2002, Mr. Denault attempted to

reopen his claim. The VA's regional office declined to reopen his claim. After filing a

Notice of Disagreement and a review by a decision review officer, Mr. Denault received

another audiological examination in April 2003. Mr. Denault's responses were again

inconsistent.

       Mr. Denault then appealed to the Board of Veterans' Appeals (Board).            He

submitted a private audiological examination report.       The examiner in that report

indicated that Mr. Denault's tinnitus may correlate to his exposure to noise while in the

military.   On review of Mr. Denault's records, the Board found Mr. Denault had

presented new and material evidence to reopen his claim.           The Board, however,

weighed the evidence and found no service connection for Mr. Denault's tinnitus.

Thereafter, Mr. Denault appealed to the CAVC. The CAVC affirmed the Board finding

that the Board did commit clear error in assessing credibility and weight of the evidence.

Denault v. Nicholson, No. 05-1593, slip op. at 3 (Vet. App. Nov. 3, 2006).


                                            II

       This court reviews the validity of statutes used by the Veterans Court and the

court’s interpretation of those statutes. Epps v. Gober, 126 F.3d 1464, 1466 (Fed. Cir.

1997); 38 U.S.C. § 7292(d) (2006). This review includes questions of jurisdiction. 38

U.S.C. § 7292(d)(1)(C). This court, however, does not review factual determinations by




2007-7123                                   2
the Veterans Court or that court’s application of law to factual situations. 38 U.S.C. §

7292(d)(2) (2006).

      In his appeal to this court, Mr. Denault requests that this court review the

determinations by the VA and the Board which denied his claim for service connection

for tinnitus. This court construes pro se pleadings liberally. Durr v. Nicholson, 400 F.3d

1375, 1380 (Fed. Cir. 2005).     Nonetheless, even construing Mr. Denault's pleading

liberally, this court understands Mr. Denault's request as an invitation to review the

factual findings of the Board and the VA. Mr. Denault has not pointed to any allegedly

incorrect regulatory, statutory, or constitutional interpretation. Therefore, Mr. Denault

has not stated a claim over which this Court has jurisdiction. This court must dismiss

his appeal.




2007-7123                                   3